DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Tanner et al. (US 2008/0173757).
In re. claim 1, Tanner teaches an aircraft wing (para [0008]) comprising: a first panel and a second panel (upper and lower skin) defining a wing box (fig. 5); and a rib (510) extending chordwise between the first and second panels (fig. 5) and coupled to the first and second panels (shown on lower skin (524) in fig. 6), the rib including: a first web (depicted in fig. 5); and a shear tie (600) including: a second web (632) extending from the first web (fig. 6), the second web having a first edge (left edge), a second edge opposite the first edge (right edge), and a third edge between the first and second edges (bottom edge) (fig. 6); a first flange (624) extending from the first edge of the second web; a second flange (626) extending from the second edge of the second web; and a cleat (660) extending from the third edge of the second web, the cleat coupled to the first panel (524) (figs. 5-6).
In re. claim 2, Tanner teaches the aircraft wing of claim 1, wherein: the first flange extends from the first edge of the second web in a substantially perpendicular direction relative to the second web (fig. 5), the second flange extends from the second edge of the second web in a substantially perpendicular direction relative to the second web, the second flange substantially parallel to the first flange, and the cleat extends from the third edge of the second web in a substantially perpendicular direction relative to the second web (fig. 5).
In re. claim 3, Tanner teaches the aircraft wing of claim 1, wherein the cleat includes an opening (for fasteners (614, 616, 618, 620, and 670)) (fig. 6) further including a fastener (614, 616, 618, 620, and 670) extending through the opening to couple the cleat to the first panel (figs. 6 and 9).
In re. claim 4, Tanner teaches the aircraft wing of claim 3, further including a stringer (608, 610, 612) disposed along the first panel, the stringer at least partially disposed between the cleat and the first panel, the fastener (614, 616, 618, 620) extending through the stringer (figs. 6 and 9).
In re. claim 5, Tanner teaches the aircraft wing of claim 1, wherein the shear tie is a first shear tie, the rib including a second shear tie (602) disposed adjacent the first shear tie (fig. 6), the second shear tie spaced apart from the first shear tie such that a gap (636) is formed between the first and second shear ties (fig. 6).
In re. claim 6, Tanner teaches the aircraft wing of claim 5, further including a stringer extending along the first panel, the stringer having a T-shaped cross-section (fig. 6) with a first wall (perpendicular to skin flange (608)) and a second wall (608) substantially perpendicular to the first wall (fig. 6), wherein the first wall of the stringer extends through the gap (636) between the first and second shear ties (fig. 6).
In re. claim 7, Tanner teaches the aircraft wing of claim 6, wherein a first portion of the second wall of the stringer (520) is disposed between the cleat of the first shear tie (600) and the first panel (via fastener (616)), and a second portion of the second wall of the stringer (520) is disposed between a cleat of the second shear tie (602) and the first panel (via fastener (618)).
In re. claim 8, Tanner teaches the aircraft wing of claim 1, wherein the first flange is tapered from a distal end of the first flange toward an end of the first flange adjacent the first web, and the second flange is tapered from a distal end of the second flange to an end of the second flange adjacent the second web (each flange depicted with slight taper to the right as shown below).
[AltContent: rect][AltContent: rect]                           
    PNG
    media_image1.png
    174
    329
    media_image1.png
    Greyscale
                         
In re. claim 9, Tanner teaches the aircraft wing of claim 1, wherein the first flange, the second flange, and the cleat extend in opposite directions from the second web (figs. 5 and 9).
In re. claim 10, Tanner teaches the aircraft wing of claim 1, further including a V-shaped stiffener (668) extending between the first and second flanges and a central portion of the cleat (fig. 6), the V-shaped stiffener extending from the second web in a substantially perpendicular direction (fig. 5).
In re. claim 11, Tanner teaches the aircraft wing of claim 10, wherein the V-shaped stiffener has a first portion (660) that extends between the central portion of the cleat and the first flange near the first web, and wherein the V-shaped stiffener has a second portion (662) that extends between the central portion of the cleat and the second flange near the first web (fig. 6).
In re. claim 12, Tanner teaches the aircraft wing of claim 11, wherein a first fitting (opening for fastener (614)) is defined between the cleat, the first flange, and the first portion of the V-shaped stiffener, and wherein a second fitting (opening for fastener (616)) is defined between the cleat, the second flange, and the second portion of the V-shaped stiffener (fig. 6).
In re. claim 13, Tanner teaches the aircraft wing of claim 12, wherein the cleat includes a first opening in the first fitting to receive a first fastener (614) and a second opening in the second fitting to receive a second fastener (616).
In re. claim 14, Tanner teaches an aircraft wing comprising: a first panel and a second panel (upper and lower skin) defining a wing box (fig. 5); and a rib (510) extending chordwise between the first and second panels and coupled to the first and second panels (fig. 5), the rib including: a web (depicted in fig. 5); and a shear tie (600) including: a first flange (624) extending from the web (fig. 6); a second flange (626) extending from the web and spaced apart from the first flange (fig. 6), the second flange substantially parallel to the first flange (fig. 5); and a cleat (660) extending between a first distal end of the first flange and a second distal end of the second flange, the cleat coupled to the first panel (fig. 6).
In re. claim 15, Tanner teaches the aircraft wing of claim 14, wherein the cleat is substantially perpendicular to the first and second flanges (fig. 5).
In re. claim 16, Tanner teaches the aircraft wing of claim 14, wherein an outer surface of the cleat has a protrusion (668), and an opening extends through the cleat and the protrusion, further including a fastener (670) extending through the opening to couple the cleat to the first panel (fig. 6).
In re. claim 17, Tanner teaches the aircraft wing of claim 16, further including a first stringer (520) extending along the first panel and a second stringer (522) extending along the first panel (fig. 6), wherein a portion (at fastener (616)) of the first stringer is disposed between the cleat and the first panel and a portion of the second stringer (at fastener (614)) is disposed between the cleat and the first panel, and wherein the protrusion is disposed between the first and second stringers, such that the fastener does not pass through the first or second stringers (fig. 6).
In re. claim 18, Tanner teaches a method of assembling a wing of an aircraft (para [0008]), the method comprising: positioning a stringer (520) spanwise along a panel (524) (fig. 6); positioning a rib (508) chordwise adjacent the panel such that the stringer is at least partially disposed between the rib and the panel (figs. 5-6), the rib including: a first web (depicted in fig. 5); and a shear tie (600) including: a second web (632) extending from the first web (fig. 6), the second web having a first edge (left edge), a second edge opposite the first edge (right edge), and a third edge between the first and second edges (bottom edge) (fig. 6); a first flange (624) extending from the first edge of the second web (fig. 6); a second flange (626) extending from the second edge of the second web (fig. 6), the second flange substantially parallel to the first flange (fig. 6); and a cleat (660) extending from the third edge of the second web, the cleat coupled to the first panel (fig. 6); and coupling the shear tie, the stringer, and the panel using a fastener (614, 616, 670).
In re. claim 19, Tanner teaches the method of claim 18, wherein the fastener (614, 616) extends through the cleat of the shear tie, the stringer, and the panel (fig. 6).
In re. claim 20, Tanner teaches the method of claim 18, wherein the stringer is a first stringer (520) and the fastener is a first fastener, further including: positioning a second stringer (522) spanwise along the panel (fig. 5) such that the second stringer is at least partially disposed between the rib and the panel (fig. 5); and coupling the shear tie, the second stringer, and the panel using a second fastener (614) (fig. 6).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647